Case 2:19-cv-00246-JRG Document 213-1 Filed 11/25/20 Page 1 of 2 PageID #: 10661


                                                                               FILED UNDER SEAL
                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


  OPTIMUM IMAGING TECHNOLOGIES
  LLC,
                                                           Case No. 2:19-CV-00246-JRG
                   Plaintiff,

         v.

  CANON INC.,

                   Defendant.




               DECLARATION OF KORULA T. CHERAIN IN SUPPORT OF
                PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION
              TO EXCLUDE THE TESTIMONY OF PROF. JEFFREY SEDLIK


        In accordance with 28 U.S.C. § 1746, I, Korula T. Cherian, declare as follows:

        1.         I an attorney and partner with the law firm RuyakCherian LLP, counsel for

 Plaintiff Optimum Imaging Technologies, LLC (“OIT”) in this case. I am more than eighteen

 (18) years of age and I am competent to make this declaration. I have personal knowledge of the

 facts stated herein and would testify to such facts under oath if asked to do so.

        2.         Attached as Exhibit A is a true and correct copy of the Expert Report of Professor

 Jeffrey Sedlik.

        3.         Attached as Exhibit B is a true and correct copy of the cited excerpts from the

 Deposition of Jeffrey Sedlik, taken on October 26, 2020.
Case 2:19-cv-00246-JRG Document 213-1 Filed 11/25/20 Page 2 of 2 PageID #: 10662




        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct, and that this declaration was executed on November 16, 2020 in

 Berkeley, California.

                                             /s/ Korula T. Cherian______________________
                                             Korula T. Cherian




                                                 2
